Citation Nr: 1726355	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  14-08 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for prostatitis with benign prostatic hypertrophy (BPH) prior to March 3, 2014, and in excess of 40 percent thereafter.

2.  Entitlement to an effective date earlier than April 15, 2009 for grant of service connection for BPH.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1949 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for BPH and assigned an initial 30 percent rating, effective April 15, 2009.

During the pendency of this appeal, a March 2014 rating decision increased the Veteran's service-connected BPH rating to 40 percent, effective March 3, 2014.

The Veteran was scheduled for a Board hearing, but withdrew his hearing request in an April 2017 statement.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to March 3, 2014, the Veteran's BPH was manifested by recurrent urinary tract infections requiring frequent hospitalization.

2.  Since March 3, 2014, the Veteran's BPH has been manifested by urinary frequency with daytime voiding interval less than one hour.

3.  On April 15, 2009, VA received a written communication from the Veteran regarding a desire to file a claim for service connection for BPH.



CONCLUSIONS OF LAW

1.  The criteria for ratings in excess of 30 percent for BPH prior to March 3, 2014, and in excess of 40 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7599-7527 (2016).

2.  The criteria for an effective date earlier than April 15, 2009 for the grant of service connection for BPH are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of facts and conclusion of laws, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008). 

I. BPH

The Veteran asserts that the currently assigned BPH ratings are not adequate.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's service-connected BPH is rated under Diagnostic Codes (DCs) 7599-7527.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen).  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.  

DC 7527 is used to rate prostate gland infections, injuries, hypertrophy, or postoperative residuals.  Under this code, such disabilities should be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115 (b), DC 7527.  The criteria for voiding dysfunction indicate that the particular condition should be rated as urine leakage, frequency, or obstructive voiding.

The criteria for urine leakage provide that with continual urine leakage, postoperative urinary diversion, urinary incontinence, or stress incontinence - a 40 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assigned for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

The criteria for urinary frequency provide that a 40 percent rating is assigned for urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night.

As to obstructive urinary symptoms, obstructive voiding with urinary retention requiring intermittent or continuous catheterization warrants a maximum 30 percent rating.

As to urinary tract infections, recurrent symptomatic urinary infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management warrants a 30 percent rating.  Urinary tract infections with poor renal function are to be rated as renal dysfunction.

Upon review of the totality of the record, the Board finds that disability ratings in excess of 30 percent for BPH prior to March 3, 2014, and in excess of 40 percent thereafter, are not warranted. 

A. Period Prior to March 3, 2014

Based on the evidence of record that includes VA and private treatment records, the Veteran's statements regarding symptomatology, and the February 2010 VA examination report, the predominant residual dysfunction of the Veteran's BPH during this appeal period was urinary tract infections.  

In order for the Veteran to receive a rating in excess of 30 percent, under DC 7527 for any voiding dysfunction, there must be evidence of urinary frequency symptoms including awakening to void five or more times per night or, daytime voiding interval less than one hour; or, urine leakage symptoms requiring the wearing of absorbent materials which must be changed two to four times per day is required.  The Veteran is in already in receipt of the maximum disability rating for recurrent urinary tract infections.

In this regard, the Veteran reported experiencing occasional urinary leakage, but denied requiring absorbent material.  See February 2010 VA examination report.  The February 2010 VA examiner noted the Veteran had no history of no history of renal dysfunction or renal failure, or any obstructed voiding, but he had been hospitalized at least three times due to recurrent urinary tract infections.  Id.  The Veteran also reported experiencing nocturia one to three times per night, but did not report urinary frequency during the daytime.  See May 2009, April 2010, January 2012, September 2012, and June 2013 VA treatment records.  Additionally, VA treatment records dated May 2009 to January 2014 are absent evidence of objective findings of the use of absorbent materials.  The Veteran also specifically denied urinary incontinence in the past 12 months in VA treatment records dated April 2011 and March 2012.  The Board notes that while hospitalized, the Veteran briefly required the use of a foley for urinary retention after sustaining a fall from a ladder.  See November 2012 VA treatment record.  Subsequently, the Veteran denied urinary incontinence and any urinary symptoms, and consequent urine tests confirmed no problems with the urinary tract.  See June 2013 and July 2013 VA treatment records.

The evidence does not show that the Veteran meets the criteria under DC 7527 based on voiding dysfunction symptoms (to include urine leakage or urinary frequency) or renal dysfunction that are required for a rating in excess of 30 percent.  Specifically, the evidence does not show that during this period the Veteran had urinary frequency to the extent that he was awakened to void five or more times per night or daytime voiding intervals less than one hour, nor is there any evidence of renal dysfunction or any wearing of absorbent materials.

Accordingly, the Board finds that a disability rating in excess of 30 percent is not warranted under DC 7527 prior to March 3, 2014.

B. Period from March 3, 2014

Given the 40 percent rating in effect for the Veteran's BPH since March 3, 2014, he would only be entitled to a higher rating if the evidence shows renal dysfunction with at least constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101; or, voiding dysfunction (urine leakage) requiring the use of an appliance or wearing of absorbent materials that must be changed more than 4 times per day.  See 38 C.F.R. § 4.115a. 

Here, the Veteran reported frequency of daytime voiding interval less than 1 hour and getting up at night to void 3 to 4 or more times per night.  See March 2014 VA examination report.  He also reported hesitancy with starting the stream, and having a slow or weak stream with decreased force.  Id.  However, normal findings were revealed upon physical examination.  Id.  The March 2014 VA examiner noted that the Veteran did not have a voiding dysfunction that caused urine leakage, and thus, he did not utilize any appliance or wear absorbent material. 

The Board finds that the Veteran's BPH does not warrant a rating higher than 40 percent for the period beginning March 3, 2014 as there is no lay or medical evidence of urine leakage, or use of an appliance or absorbent material that must be changed more than four times per day such that a 60 percent rating is warranted.  Moreover, no impairment of renal function has been indicated in the record.

For the reasons noted above, the Board finds that a higher, 60 percent rating is not warranted under DC 7527 from March 3, 2014

II. Earlier Effective Date

By way of a March 2010 rating decision, the Veteran was granted service connection for BPH as a disability that was directly related to service.  An effective date of April 15, 2009, was assigned.  The Veteran asserts that the service connection award should have an earlier effective date.  See May 2010 Notice of Disagreement. 

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  Id.

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1.  The United States Court of Appeals for Veterans Claims (Court) has stated that an "intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised."  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (holding that VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F..R. § 3.155.  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id; see Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).

A review of the claims file reveals that the Veteran did not file an application for VA compensation and benefits at any time prior to discharge from active military service, or within one year of his January 1953 separation from service.  Similarly, the Veteran does not contend that he filed such a claim within a year of separation from service.  Consequently, the effective date for the award of service connection for BPH shall be the date of receipt of the claim or the date entitlement arose, whichever is later.

The record shows that the Veteran first filed a claim for service connection for BPH that was received by the RO on April 15, 2009.  There is no document of record that was received by the RO earlier than April 15, 2009, that could be construed as a claim of service connection for BPH.  In fact, the Board notes that the Veteran did not file any claims for service connection prior to filing the BPH claim in April 2009.  

The Board notes that post-service treatment records reflect that the Veteran sought treatment for urinary tract infections and BPH complaints earlier than April 2009.  However, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Thus, although symptoms of BPH may have been present prior to April 15, 2009, for which the Veteran sought treatment, those treatment records cannot serve as a basis for award of an earlier effective date.  

The date of receipt of the Veteran's claim of service connection was not within one year of his separation from active duty, and there was no claim of service connection for BPH that was received earlier than April 15, 2009.  As the record contains no evidence manifesting intent on the part of the Veteran to file a claim for service connection for BPH before April 15, 2009, the Veteran is already in receipt of the earliest possible effective date according to VA regulations.  The RO assignment of April 15, 2009 as the effective date for the award of service connection which is consistent with the date of receipt of the Veteran's claim was appropriate.  There is no legal basis to establish an earlier effective date.  See 38 C.F.R. § 3.400(b)(2)(ii).


ORDER

A rating in excess of 30 percent for BPH prior to March 3, 2014 is denied.

A rating in excess of 40 percent for BPH from March 3, 2014 is denied.

An effective date prior to April 15, 2009 for the grant of service connection for BPH is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


